Citation Nr: 1456564	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  10-01 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder, claimed as a neck disorder.

2.  Entitlement to service connection for a right upper extremity disorder, to include as secondary to a disorder of the cervical spine.

3.  Entitlement to service connection for a left upper extremity disorder, to include as secondary to a disorder of the cervical spine.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel
INTRODUCTION

The Veteran had active service from August 1971 to August 1974.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

When this case was most recently before the Board in May 2014, it was remanded for further development.  It is now before the Board for further appellate action.

The Veteran's claims file is a "paperless" claims file.  All records in the Veteran's case are maintained in Virtual VA and Veterans Benefits Management System (VBMS).

In July 2010, the Veteran requested a hearing before the Board.  The RO scheduled the Veteran's hearing for June 2012.  The Veteran subsequently withdrew his request in June 2012.  38 C.F.R. § 20.704(e). 


FINDINGS OF FACT

1.   The Veteran's cervical spine disorder is not related to an injury in service or otherwise related to his military service.

2.  The Veteran's right upper extremity disorder is not related to an injury in service or due to or aggravated by a service-connected disorder.

3.  The Veteran's left upper extremity disorder is not related to an injury in service or due to or aggravated by a service-connected disorder.




CONCLUSIONS OF LAW

1.  A cervical spine disorder was not incurred in service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).

2. A right upper extremity disorder was not incurred in service, may not be presumed to have been so incurred and is not secondary to a service-connected disease or injury.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).

3.  A left upper extremity disorder was not incurred in service, may not be presumed to have been so incurred and is not secondary to a service-connected disease or injury.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In correspondence dated in October 2008, the agency of original jurisdiction (AOJ) satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2014).  Specifically, the October 2008 notice informed the Veteran of information and evidence necessary to substantiate the claim for service connection for a cervical spine disability and peripheral neuropathy and of the relative burdens of VA and the Veteran, relating the information and evidence that VA would seek to provide and that which he was expected to provide.  The notice also informed the Veteran of information and evidence that governs the initial assignment of a disability evaluation and the regulations regarding the effective date of the establishment of service connection.  

The Board most recently remanded this case for further development.  The Board finds that there has been substantial compliance with the Board's May 2014 remand directives.  Specifically, the AMC attempted to obtain hospital records from Okinawa, Japan.  The National Personnel Records Center responded that the search for the requested records provided no results.  The Veteran was then notified in accordance with 38 C.F.R. § 3.159(e).

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2014).  Service treatment records have been associated with the claims file.  All identified and available post-service treatment records have been secured.  Records from the Social Security Administration have been obtained and associated with the claims file.  The Veteran has been medically evaluated in conjunction with his claims, and medical opinions have been sought.  The Board has reviewed the resultant reports and finds that the August 2014 examinations and opinions of record are adequate for rating purposes.  Specifically, they were conducted based on a review of the pertinent information in the claims file and a complete examination of the Veteran.  The opinions offered were accompanied by reasonable rationales that are supported by the clinical evidence.  Thus, the Board finds that the duty to assist has been fulfilled.

II. Pertinent laws and regulations 

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303. 

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service incurrence of diseases of the nervous system may be presumed if such disorder is manifested to a compensable degree within a year of the Veteran's discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  The Board notes that the U.S. Court of Appeals for the Federal Circuit recently clarified that the continuity of symptomatology language in § 3.303(b) is limited to the chronic diseases listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Arthritis is listed as chronic disease under 38 C.F.R. § 3.309(a).  

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2014). This includes any increase in disability (aggravation) that is proximately due to or the result of a service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either caused or aggravated by a service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Presumptive service connection is available on the basis of herbicide exposure for specified diseases manifested to a degree of 10 percent within a specified period in a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 U.S.C.A. § 1116(a) (West 2014).  In this case, the records indicate possible Vietnam service.

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116 ; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied: AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes mellitus, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

Notwithstanding the provisions of §§ 3.307, 3.309, if a claim fails to satisfy the criteria for service connection on a presumptive basis due to herbicide exposure, this fact does not preclude an appellant from establishing service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014).

III. Entitlement to service connection for cervical spine disorder and right and left upper extremity disorders

As noted above, in order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus or relationship between the two.  See Shedden v. Principi, 381 F.3d at 1167.

With respect to element (1), it is undisputed that the Veteran has a current cervical spine disability.  Indeed, several VA and private treatment records have diagnosed the Veteran with cervical spine degenerative joint disease with facet joint degeneration and foraminal stenosis.  See September 2008 VA treatment record.  As to the issue of upper extremity disorders, there are some varying opinions.  The vast majority of the medical evidence includes a diagnosis of cervical spine radiculopathy or motor neuropathy.  See September 2009 VA treatment record; see also November 2008 VA treatment record.  The August 2014 examiner concluded that clinically, there was no indication that the Veteran had peripheral neuropathy in any of his extremities.  However, the examiner did find that the Veteran had signs and symptoms of radiculopathy and nerve root involvement of C5/C6 nerve roots and C7 nerve roots.  The Board concludes that the preponderance of the evidence shows that the Veteran had a diagnosis of both cervical degenerative joint disease and cervical radiculopathy in his upper extremities during the appeal period.  Element (1) is therefore satisfied as to all three issues.

With respect to crucial element (2), in-service disease or injury, the Board will separately address disease and injury.

Concerning in-service disease, the Veteran's service treatment records include no complaints of, treatment for, or diagnoses of any cervical spine or peripheral neuropathy disabilities.  No evidence of record demonstrates that degenerative arthritis of the lumbar spine, as shown on x-ray, had its onset within the Veteran's first post-service year. As such, service connection for degenerative joint disease of the cervical spine may not be presumed under the provision of 38 C.F.R. § 3.307 and 3.309(a). 

Concerning in-service injury, service treatment records show evidence that the Veteran lost two teeth due to trauma.  The Veteran reported that while playing water basketball, he was hit in the face and lost two teeth.  At the time of the accident, the Veteran reported that his head snapped backwards, and he felt light-headed and dizzy and became off balance when trying to walk without assistance for several days.  The Veteran claims that he has had no other injury to his head, face or neck since this injury in Okinawa in 1973.  

The Veteran is certainly competent to attest to his own observable symptoms and in-service experiences.  See 38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Court of Appeals for Veterans Claims has made clear that the Board cannot determine that competent lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In this case, the Veteran has competently described an in-service injury to his mouth where his neck was snapped back.  The Veteran's service treatment records corroborate the tooth/mouth injury.  The Board concludes that an injury is shown in service and element (2) is satisfied.  

The question then becomes whether his current neck and upper extremity disabilities are related to the Veteran's injury to his mouth during service.  With respect to element (3), nexus or relationship, there are a few medical opinions of record but only one adequate opinion.

In March 2009, the Veteran provided an opinion from a private physician assistant.  She opined that if significant trauma occurs to the mouth and the neck area, it is possible this could have predisposed the Veteran to neck problems later that have results over the last year.  The Board finds this opinion to be speculative in nature.  The speculative nature of opinions limits its probative value.  For example, an examiner's opinion that a current disorder "could be" related to, or that there "may be" some relationship with, symptomatology in service makes the opinion of the examiner too speculative in nature.  See Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a causal relationship).  

In April 2010, the Veteran was afforded a VA examination.  The examiner opined that it was less likely as not that the Veteran's current cervical spine condition is related to the incident that occurred while the Veteran was in the service.  He noted that there was no nexus between the tooth injury and the current cervical spinal stenosis and DJD.  He explained that the injury to the teeth would not be expected to produce any cervical spine injury and that there was no documented cervical spine injury in service.  The Board finds this examination to be inadequate as the examiner did not consider the Veteran's consistent statements that his head snapped back when he was hit in the mouth during a basketball game.  Furthermore, it is unclear whether the complete claims file was available for the examiner's review.

In August 2014, the Veteran received a VA examination for his cervical spine disorder and upper extremity disorders.  The examiner opined that it was less likely than not that the Veteran's cervical spine disability was a result of the described in-service injury.  The examiner explained that the injury mechanism was insufficient to cause the pathology present at this time or any other time.  The examiner also explained that there were no real symptoms until 2008, a point too far removed from the incident to be related.  The examiner also explained that the Veteran's conditions were conditions of life determined mostly by genetic composition, stress on the cervical spine by repetitive awkward positions or trauma.  Finally, the findings have been progressive and now involved his upper extremity thus showing a degenerative process.  The examiner also diagnosed the Veteran with C7 radiculopathy on the right with suggestion of C6 involvement.  The examiner opined that the diagnosed radiculopathy was less than 50 percent likely to be related to any injury incurred in service because it began in 2008 and was the consequence of a life condition.  
	
Furthermore, VA and private treatment records indicate that the Veteran's peripheral neuropathy began in June 2008.  The Veteran received disability benefits from the Social Security Administration for a back disorder and motor neuropathy beginning in June 2008.

The Board has considered the Veteran's statements concerning the relationship between his current neck and radiculopathy and his in-service injury.  The Veteran is certainly competent to report the onset of symptoms and the circumstances surrounding such.  However, the Board finds that the Veteran is not competent to offer an opinion on a complex medical matter, to include opining as to the relationship between current diagnosis and his cervical spine and upper extremities' symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir.2010).  The Board finds that the etiology of a cervical spine or neurological disorder is ultimately far too complex a medical question to lend itself to the opinion of a layperson.  Moreover, the August 2014 examiner carefully reviewed the claims file and provided an opinion with a rationale and it is therefore the most probative medical opinion of record. 

As noted above in the legal criteria above, under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third service-connection element is through a demonstration of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-97; see also Clyburn v. West, 12 Vet. App. 296, 302 (1999). 

As noted above in the legal criteria above, under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third service-connection element is through a demonstration of continuity of symptomatology.  Arthritis is listed as chronic disease under 38 C.F.R. § 3.309(a).  The Veteran has not asserted that his cervical disorder has continued to cause him pain since service.  Instead, the Veteran asserts that his disability began in 2008.  The Veteran believes that since he has no other trauma since service, the injury in service can be the only explanation for his current neck problems.  The Veteran's spouse also only submitted a statement that discusses the Veteran's pain since 2008.  For these reasons, there is no evidence demonstrating continuity of symptomatology since the Veteran's military service.

Accordingly, element (3), nexus or relationship, has not been satisfied as to any of the issues on appeal, and the Veteran's direct service-connection claims fail on these bases.  

Effective September 6, 2013, VA amended its adjudication regulations concerning presumptive service connection for disabilities associated with exposure to certain herbicide agents.  Under VA's recently amended regulation, symptoms of early onset peripheral neuropathy no longer need to be transient, and appear "within weeks or months of exposure" and resolve within two years of the date of onset for the presumption of service connection due to herbicide exposure to apply.  However, peripheral neuropathy will still need to become manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicides in order for a veteran to qualify for the presumption.  See 78 Fed. Reg. 54,763 (September 6, 2013).  This amendment applies to claims received by VA on or after September 6, 2013; and to claims pending before VA on that date.  As the Veteran's current claim was pending before VA on September 6, 2013, the amendment applies in this case.  It is unclear whether the Veteran had service in Vietnam.  Despite this, there is no evidence that peripheral neuropathy of the upper extremities became manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicides nor was an organic disease of the nervous system manifested to a compensable degree within one year of separation from service.  The evidence shows that the onset of his peripheral neuropathy of the upper extremities was in 2008.  See September 2008 VA treatment record.  Accordingly, presumptive service connection is not warranted pursuant to 38 C.F.R. § 3.309.  Moreover, as service connection for the cervical spine disorder is not warranted, secondary service connection for the upper extremities cannot be granted as secondary to that disability.   

In this case, as discussed above, the preponderance of the evidence is against the Veteran's claims and the doctrine of reasonable doubt is not applicable in the instant appeal.  38 U.S.C.A § 5107(b) ; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet.App. 49, 53 (1990).

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for cervical spine disorder is denied.

Entitlement to service connection for a right upper extremity disorder is denied.

Entitlement to service connection for a left upper extremity disorder is denied.





____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


